DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Election/Restrictions & Status of Claims
Claims 1, 2, 4, 5, 8-11 and 13 are examined in this office action wherein claims 1, 2, 5, 7 and 11 were amended in Applicant’s reply.
Claims 7 and 15  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 2, 4, 5, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding C, instant independent claims 1 and 8 were amended with the limitation of “a target carbide area ratio is 8 % or more and 12 % or less, and the heat treatment temperature is 900 °C or more and 950 °C or less”. However, there are multiple steps in the instant claims namely a preparation step and a heat treatment step. It is unclear whether the “target carbide area ratio” is a requirement of the first step, second step or if it is requiring the gearing component to have a carbide area ratio of 8-12 at the end of all of the steps or in other words, the entirety of the method being directed to a bearing component having a “carbide area ratio” of 8-12. It is noted that the term “target” with respect to the recited “a target carbide area ratio” is not present in the instant specification. Therefore, for the purposes of examination and application of prior art, the claims are interpreted to a method for manufacturing a bearing component with a carbide area ratio of 8-12%. C are dependents of claims 1 and 8 and thereby also indefinite.
Regarding claims 2 and 11, claims 2 and 11 require the limitation of “The method for manufacturing a bearing component according to claim 1, wherein:”, “The method for manufacturing a bearing component according to claim 8, wherein:”
“in the heat treatment step, a heat treatment time at the heat treatment temperature is conditioned to satisfy a following relationship:
	            
                6.600
                ×
                
                    
                        10
                    
                    
                        -
                        4
                    
                
                 
                
                    
                        X
                    
                    
                        2
                    
                
                -
                1.205
                 
                X
                +
                5.539
                ×
                
                    
                        10
                    
                    
                        2
                    
                
                 
                <
                Y
                ,
                 
                w
                h
                e
                r
                e
                 
                900
                 
                ≤
                X
                 
                ≤
                950
            
        ,
where Y represents the target carbide area ratio of the ring-shaped member after the heat treatment step, X represents the heat treatment temperature, and unit of Y is % and unit of X is °C.”
Instant claims require “a heat treatment time at the heat treatment temperature is conditioned to satisfy a following relationship”. However, the relationship that is recited only has two variables, X and Y, representing the carbide ratio and heat treatment temperature. Therefore, it is unclear how the heat treatment time abides by the relationship as the relationship is devoid of the heat treatment time. 
Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Instant claims 2 and 11 require the limitation of “The method for manufacturing a bearing component according to claim 1, wherein:”, “The method for manufacturing a bearing component according to claim 8, wherein:”
“in the heat treatment step, a heat treatment time at the heat treatment temperature is conditioned to satisfy a following relationship:
	                
                    6.600
                    ×
                    
                        
                            10
                        
                        
                            -
                            4
                        
                    
                     
                    
                        
                            X
                        
                        
                            2
                        
                    
                    -
                    1.205
                     
                    X
                    +
                    5.539
                    ×
                    
                        
                            10
                        
                        
                            2
                        
                    
                     
                    <
                    Y
                    ,
                     
                    w
                    h
                    e
                    r
                    e
                     
                    900
                     
                    ≤
                    X
                     
                    ≤
                    950
                
            ,
where Y represents the target carbide area ratio of the ring-shaped member after the heat treatment step, X represents the heat treatment temperature, and unit of Y is % and unit of X is °C.”
However, solving for Y, the carbide ratio with the temperature ranges provide carbide ratio minimums of 4.00 (for 900°C) and 4.80 (for 950°C) which means instant claims present a broader range for the carbide ratio than what is required by the claims they depend upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) (cited in IDS dated 06/27/2019).
Regarding claims 1 and 2, US 2013/0301969 A1 of Yuki (US’969) teaches [0001] “a method for producing a bearing ring, a bearing ring, and a rolling bearing” which reads on “method for manufacturing a bearing component” of the instant claims.
Further, US’969 teaches {abstract} “preparing a formed body constituted of hypereutectoid steel” and the structure of the bearing in Fig.2, 4, 5 and to comprise [0055] inner ring, outer ring, a plurality of rolling elements arranged between inner and outer rings thereby reading on the preparation step as well as the structure of the ring-shaped member of the instant claim 1 - the thickness is present in the prior art as it is distance between inner and outer rings and therefore the bearing would have a thickness – see also [0110].
Regarding the heat treatment step of the instant claims, US’969 teaches that its heat treatment includes [0011] “heated to a temperature of at least an A1 point”, wherein [0013 “A1 point denotes a point corresponding to a temperature at which the structure of steel starts transformation from ferrite to austenite in a case of heating the steel”, [0011]-[0012] “the whole of the heated region is simultaneously cooled to the temperature of not more than the Ms point” thereby reading on the heat treatment step with heating and cooling of instant claim 1. 
The prior art US’969 teaches that its bearing component has an outer diameter d1 and an inner diameter d3 wherein inner diameter is smaller than the outer diameter (see Fig. 3) and  teaches [0051] “an inner diameter of at least 1000 mm”, [0149] “In other words, outer ring 31 and inner ring 32 have inner diameters of at least 1000 mm”, [0195] “an outer diameter of φ2000 mm” meaning that the prior art teaches a range exceeding >0 to 500mm (if considering 2000 mm as the outer diameter per the example). The claimed range lies within or overlaps the range provided by the prior art thereby reading on the instant limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art US’969 does not explicitly teach of the heating rate with the specific formulaic expression as claimed in instant claims which require average temperature increasing rate, in °C/sec, to satisfy S ≥ 930/(0.3477 W2−1.594 W−0.804), where W represents the thickness of 8 mm or more and 100 mm or less. In other words, the formulaic expression provides average temperature increasing rate to be greater than or equal to 0.2804 °C/s using the broader 100 mm thickness. Although the prior art does not teach of the specific heating rate, the prior art teaches of heating via [0011]-[0012], [0029] “induction heating” “at least an A1 point”, which one skilled in the art recognizes to have heating rates which would be greater than or equal to 0.2804 °C/s thereby reading on the heating rate requirements of the instant claim 1. In the alternative, it is noted that instant specification teaches that “Locally heating ring-shaped member 1 means that only a vicinity of a surface of ring-shaped member 1 is a region that is heated. Ring-shaped member 1 can be locally heated in any conventionally well-known method. More specifically, ring-shaped member 1 can be locally heated for example by using induction heating, laser irradiation, electric heating, or the like. Preferably, ring-shaped member 1 is locally heated through induction heating.” “More specifically, the sample was heated through induction heating.” Therefore, since the instant specification teaches that induction heating is being employed and the prior art also teaches of heating via induction heating, the heating rates of the prior art would be in the range required by the instant claims since both the instant steel and that of the prior art employs exactly same process of induction heating.
Regarding the heat treatment temperatures and carbide area ratio of instant claims 1 and 2, the prior art US’969 teaches heat treatment temperature of “of at least an A1 point” and teaches specific retaining temperatures of [0191] “800, 850, 875, 900, 950, and 1000° C” (see also Fig. 10, 11). In addition, the prior art US’969 teaches [0091], [0096] “an area ratio of carbide in rolling contact surface 11 becomes at least 5.2%” and teaches inventive sample with 8.8 area% (Table 1) and “[0189] From the perspective of ensuring sufficient abrasion resistance, the area ratio of carbide is preferably at least 2%, and more preferably at least 4%. On the other hand, since the problem of lowering of the hardness may arise, the area ratio of carbide is preferably not more than 11%, and more preferably not more than 9%.” The claimed ranges of temperature (900-950°C (claims 1-2 )) as well as carbide area ratio ( > 4.00 with 900°C in the expression (claim 2) and 8-12 (claim 1) ) lies within or overlaps the ranges provided by the prior art. Therefore, the prior art teaches a broad teaching of heat treatment temperature of “of at least an A1 point” as well as  “an area ratio of carbide of “preferably at least 2%, and” “preferably not more than 11%”. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature/carbide ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 4, prior art US’969 {[0003]-[0004], [0011]-[0012], [0029]-[0031]} teaches induction heating thereby reading on instant limitation.
Regarding claim 5, prior art US’969 {[0018]-[0019], [0028], [0065], [0095] [0186]}  teaches “as high carbon-chromium bearing steel (SUJ3, SUJ5 or the like)”, “SUJ2” and further teaches compositions of [0029] “steel containing at least 0.95 mass % and not more than 1.10 mass % of carbon, at least 0.40 mass % and not more than 0.70 mass % of silicon, at least 0.90 mass % and not more than 1.15 mass % of manganese, and at least 0.90 mass % and not more than 1.20 mass % of chromium with the rest consisting of iron and an impurity,” [0030] “steel containing at least 0.95 mass % and not more than 1.10 mass % of carbon, at least 0.40 mass % and not more than 0.70 mass % of silicon, at least 0.90 mass % and not more than 1.15 mass % of manganese, at least 0.90 mass % and not more than 1.20 mass % of chromium, and at least 0.10 mass % and not more than 0.25 mass % of molybdenum with the rest consisting of iron and an impurity” therefore reading on the instant limitation of “high carbon chromium bearing steel SUJ2 defined by JIS4805:2008”.of instant claim.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over        WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) (cited in IDS dated 06/27/2019), and further in view of US 6194088 B1 of Yoshida (US’088) as evidenced by US 6565677 B1 of Takemura (US’677) (cited in IDS dated 06/27/2019).
Regarding claims 8-11, US 2013/0301969 A1 of Yuki (US’969) teaches [0001] “a method for producing a bearing ring, a bearing ring, and a rolling bearing” which reads on “method for manufacturing a bearing component” of the instant claims.
Further, US’969 teaches {abstract} “preparing a formed body constituted of hypereutectoid steel” and the structure of the bearing in Fig.2, 4, 5 and to comprise [0055] inner ring, outer ring, a plurality of rolling elements arranged between inner and outer rings thereby reading on preparing a workpiece of steel” of instant claim 8. 
US’969 {[0018]-[0019], [0028], [0065], [0095] [0186]}  teaches “as high carbon-chromium bearing steel (SUJ3, SUJ5 or the like)”, “SUJ2” and further teaches compositions of [0029] “steel containing at least 0.95 mass % and not more than 1.10 mass % of carbon, at least 0.40 mass % and not more than 0.70 mass % of silicon, at least 0.90 mass % and not more than 1.15 mass % of manganese, and at least 0.90 mass % and not more than 1.20 mass % of chromium with the rest consisting of iron and an impurity,” [0030] “steel containing at least 0.95 mass % and not more than 1.10 mass % of carbon, at least 0.40 mass % and not more than 0.70 mass % of silicon, at least 0.90 mass % and not more than 1.15 mass % of manganese, at least 0.90 mass % and not more than 1.20 mass % of chromium, and at least 0.10 mass % and not more than 0.25 mass % of molybdenum with the rest consisting of iron and an impurity” therefore reading on the instant limitation of “high carbon chromium bearing steel SUJ2 defined by JIS4805:2008”.of instant claim 8.
Regarding the heat treatment step of the instant claims, US’969 teaches that its heat treatment includes [0011] “heated to a temperature of at least an A1 point”, wherein [0013 “A1 point denotes a point corresponding to a temperature at which the structure of steel starts transformation from ferrite to austenite in a case of heating the steel”, [0011]-[0012] “the whole of the heated region is simultaneously cooled to the temperature of not more than the Ms point” thereby reading on the heat treatment step with heating and cooling of instant claim 8. 
It is noted that the prior art US’969 does not explicitly teach of a) in the heat treatment step the workpiece being heated in an atmosphere substantially free of hydrogen (claim 8), in the heat treatment step the workpiece is heated in an inert gas (claim 9) and after the workpiece is cooled before the tempering is performed the workpiece contains diffusible hydrogen in an amount of 0.1 mass ppm or less (claim 10).
In the same field of endeavor, US 6194088 B1 of Yoshida (US’088) teaches of {abstract, col 1:5-15, 1:35-2:30} bearings made of stainless steels and a method of making it with “quench hardening treatment in vacuum, an inert gas atmosphere such as argon, or a reducing gas atmosphere.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of US’969 and integrate “quench hardening treatment in vacuum, an inert gas atmosphere such as argon, or a reducing gas atmosphere as suggested by US’088. Doing so would be advantageous since this will dehydrogenate the steel keeping the diffusible hydrogen quantity becomes 0.1 ppm or less and therefore will restrain factors of cracking due to flaking as evidenced by US 6565677 B1 of Takemura (US’677) col 8:35-41 (“if such steel is baked or heated and hardened in a vacuum furnace in order to dehydrogenate the steel, the diffusible hydrogen quantity in the steel becomes 0.1 ppm or less. Therefore, an effect to restrain factors of cracking due to flaking is obtained”).
Regarding the “the heat treatment step includes the step of tempering the workpiece” of instant claim 10, US’969 [0004] [0021] teaches “tempering may be further executed after executing quenching on the whole formed body (bearing ring) before the induction quenching” which reads on claimed limitations.
Regarding the heat treatment temperatures and carbide area ratio of instant claims 8 and 11, instant claim 11 requires target carbide ratio to be determined by formulaic expressions which requires the target carbide ratio to be higher than  4, 4.8 and 13.8 (using the formulaic expressions and 900 and, 950 °C for the temperatures). Although the prior art US’969 does not teach of the specific formulaic expressions,  the prior art US’969 teaches heat treatment temperature of “of at least an A1 point”, specific retaining temperatures of [0191] “800, 850, 875, 900, 950, and 1000° C” (see also Fig. 10, 11) and further teaches [0091], [0096] “an area ratio of carbide in rolling contact surface 11 becomes at least 5.2%” with inventive sample with 8.8 area% (Table 1) and “[0189] From the perspective of ensuring sufficient abrasion resistance, the area ratio of carbide is preferably at least 2%, and more preferably at least 4%. On the other hand, since the problem of lowering of the hardness may arise, the area ratio of carbide is preferably not more than 11%, and more preferably not more than 9%.” Therefore, the prior art teaches a broad teaching of heat treatment temperature of “of at least an A1 point” as well as  “an area ratio of carbide of “preferably at least 2%, and” “preferably not more than 11%”. The claimed ranges of temperature (900-950°C (claims 8 and 11)) as well as carbide area ratio ( > 4 with 900°C in the expression (claim 11) and 8-12 (claim 8)) lies within or overlaps the ranges provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature/carbide ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 13, prior art US’969 {[0003]-[0004], [0011]-[0012], [0029]-[0031]} teaches induction heating thereby reading on instant limitation.


Response to Arguments
Applicant's arguments filed 08/31/2022 regarding rejections of instant claims under 35 U.S.C. 103 as being unpatentable over a) WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) and b) WO 2012/098988 A1 via its US English equivalent US 2013/0301969 A1 of Yuki (US’969) (cited in IDS dated 06/27/2019), and further in view of US 6194088 B1 of Yoshida (US’088) as evidenced by US 6565677 B1 of Takemura (US’677) have been fully considered but they are not persuasive.
It is noted that the Applicant argued “Figure 8 of Yuki clearly fails to disclose simultaneously satisfying both the Conditions A and B. More specifically, according to Figure 8 of Yuki, the Condition A (target carbide area ratio) is not satisfied if the Condition B (temperature) is satisfied (see the black circle, triangle and square in Figure 8), and the Condition B is not satisfied if the Condition A is satisfied (see the white circle, triangle and square in Figure 8). As such, Yuki fails to disclose that a target carbide area ratio is 8 % or more and 12 % or less, and the heat treatment temperature is 900 °C or more and 950 °C or less, as recited by claims 1 and 8. Further, there is simply no motivation or suggestion to modify Yuki to arrive at the claimed features as set forth above.”
In response: The prior art US 2013/0301969 A1 of Yuki (US’969) teaches heat treatment temperature of “of at least an A1 point” and teaches specific retaining temperatures of [0191] “800, 850, 875, 900, 950, and 1000° C” (see also Fig. 10, 11). In addition, the prior art US’969 teaches [0091], [0096] “an area ratio of carbide in rolling contact surface 11 becomes at least 5.2%” and teaches inventive sample with 8.8 area% (Table 1) and “[0189] From the perspective of ensuring sufficient abrasion resistance, the area ratio of carbide is preferably at least 2%, and more preferably at least 4%. On the other hand, since the problem of lowering of the hardness may arise, the area ratio of carbide is preferably not more than 11%, and more preferably not more than 9%.” Therefore, the prior art teaches a broad teaching of heat treatment temperature of “of at least an A1 point” as well as  “an area ratio of carbide of “preferably at least 2%, and” “preferably not more than 11%”. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature/carbide ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding Fig. 8 of US’969, it is noted that Fig. 8 is a graph of the various experiments/embodiments of the prior art. With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
	Moreover, the prior art US’969 teaches “[0090] In the induction quenching, as the heating temperature becomes higher and the retaining time becomes longer, carbide in the steel melts into the steel base and the carbon concentration in the base increases.” and shows in Fig. 8 that there exists a clear relationship between retaining time and area ratio of carbide for various temperatures as retaining time increases the area of carbide ratio decreases. Further, US’969 teaches “By ensuring high hardness of at least 60 HRC while leaving a sufficient amount of carbide in the rolling contact surface as described above, there can be provided a bearing ring having improved abrasion resistance and sufficient durability even when the bearing ring is used in an environment where the contact stress between the rolling element and the bearing ring is large and formation of an oil film between the rolling element and the bearing ring is insufficient.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of US’969 and adjust heat treatment temperature and times as needed to attain a desired carbide ratio as that would provide “a bearing ring having improved abrasion resistance and sufficient durability even when the bearing ring is used in an environment where the contact stress between the rolling element and the bearing ring is large and formation of an oil film between the rolling element and the bearing ring is insufficient.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733